PER CURIAM.
Counsel for appellant has filed an An-ders 1 brief on behalf of his client and now moves to withdraw from representation. We deny the motion to withdraw.
We write to suggest the following procedure is proper when an attorney files an Anders brief on behalf of a client. With the filing of the Anders brief, counsel for appellant should file a separate motion seeking leave for the client to file a brief in proper person. Ordinarily, that motion will be granted. After briefing is complete the court has the responsibility to review the Anders brief, pro se brief, the answer brief and record on appeal to determine if there are any issues present which may support reversal. If the court determines that supplemental briefing is required, Anders requires that indigent appellants be afforded the assistance of counsel. State v. Causey, 503 So.2d 321 (Fla.1987). To allow counsel to withdraw would require the court to reappoint the attorney to represent appellant if supplemental briefing is required. Such a procedure would result in an unnecessary additional delay. Accordingly, the motion to withdraw is denied.
JOANOS, C.J., and SHIVERS and ZEHMER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).